 1 Gregory J. Newmark (SBN: 190488)
   gnewmark@meyersnave.com
 2 Shiraz D. Tangri (SBN: 203037)
   stangri@meyersnave.com
 3 Vidya Venugopal (SBN: 310172)
   vvenugopal@meyersnave.com
 4 MEYERS, NAVE, RIBACK, SILVER & WILSON
   707 Wilshire Blvd., 24th Floor
 5 Los Angeles, California 90017
   Telephone: (213) 626-2906
 6 Facsimile: (213) 626-0215

 7 Attorneys for Defendant
   CITY OF VACAVILLE
 8

 9                               UNITED STATES DISTRICT COURT

10               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

11

12 CALIFORNIA RIVER WATCH,                              Case No. 2:17-cv-00524-KJM-KJN

13                  Plaintiff,                          STIPULATION AND ORDER TO
                                                        CONTINUE DISPOSITIVE MOTION
14          v.                                          DEADLINES AND INCREASE PAGE
                                                        LIMIT
15 CITY OF VACAVILLE,
                                                        Trial Date:       None Set
16                  Defendant.

17

18          IT IS HEREBY STIPULATED BY AND BETWEEN ALL PARTIES AS
19 FOLLOWS:

20          Plaintiff California River Watch (“Plaintiff”) and Defendant City of Vacaville
21 (“Defendant” or “Vacaville”) (collectively, the “Parties”) by and through their respective attorneys

22 of record, hereby respectfully apply to this Court for an Order, (1) continuing pre-trial deadlines

23 set forth in this Court’s First Amendment to the Scheduling Order (Dkt. No. 26), including the

24 dispositive motion deadlines, and, (2) providing for an increase in the page limits set for motions

25 and replies.

26                                              RECITALS
27          WHEREAS, Plaintiff filed this action on March 13, 2017 (Dkt. No. 1);
28          WHEREAS, the Joint Rule 26(f) Report was filed on June 9, 2017 (Dkt. No. 12);


           STIPULATION AND [PROPOSED] ORDER TO CONTINUE DISPOSITIVE MOTION DEADLINES
 1          WHEREAS, Defendant filed its answer on October 2, 2017 (Dkt. No. 22);

 2          WHEREAS, The Hon. Kimberly J. Mueller set trial for June 17, 2019 and set a schedule of

 3 pretrial dates by entering a Status (Pretrial Scheduling) Order on July 12, 2017 (Dkt. No. 16);

 4          WHEREAS, the Parties made their initial disclosures on October 16, 2017 (Defendant) and

 5 October 17, 2017 (Plaintiff);

 6          WHEREAS, the Parties jointly requested an amendment to the pre-trial deadlines set forth

 7 in the Status (Pretrial Scheduling) Order (Dkt. No. 16), which the Court adopted by entering the

 8 First Amendment to the Scheduling Order Dkt. No. 26, which extended the discovery cutoff,

 9 expert disclosure deadline, expert rebuttal deadline, expert discovery cutoff, dispositive motion

10 hearing deadline, and vacated the June 17, 2019, trial date and pre-trial dates such as the pre-trial

11 conference;

12          WHEREAS, the Parties have now completed discovery including expert depositions and

13 have worked cooperatively to ensure an efficient preparation of the case for adjudication;

14          WHEREAS, the Parties are in agreement that the case involves numerous legal, technical

15 and factual issues which will require careful and thorough briefing for dispositive motions that are

16 to be filed;

17          WHEREAS, expert depositions have recently been completed and Parties are still awaiting

18 corrections, if any, by the deponents;

19          WHEREAS, finalization of the deposition transcripts will aid drafting the briefs of the

20 dispositive motions;

21          WHEREAS, the dispositive motion hearing deadline previously proposed by the Parties

22 was intended to avoid conflicts with the June 2019 trial date and especially the March 2019 date

23 for the pre-trial conference, both of which have now been vacated by this Court;

24          WHEREAS, under the current schedule, the Parties will be required to prepare their

25 oppositions to cross-motions for summary judgment between December 14 and December 28,

26 2018, during which time lead counsel for the City will be out of the country to visit family and

27 also during which time counsel for the City’s law office will have diminished staffing for the

28 Christmas holiday and will be closed on December 25;

                                                       2
                  STIPULATION AND ORDER TO CONTINUE DISPOSITIVE MOTION DEADLINES
 1          WHEREAS, under the current schedule, the Parties will be required to prepare their reply

 2 briefs on cross-motions for summary judgment between December 28, 2018, and January 4, 2019,

 3 and lead counsel for the City will be returning to his law office from abroad only on January 3,

 4 2019, and counsel for the City’s law office will be closed on January 1, 2019, in observance of

 5 New Year’s Day;

 6          WHEREAS, counsel for Plaintiff has diminished staffing and his own travel plans during

 7 the months of January and February;

 8          WHEREAS, in light of the vacated trial date, the Parties mutually believe it would be

 9 beneficial and efficient to modify the current schedule to allow additional time to prepare briefing

10 on the dispositive motions and to avoid conflicts with winter holidays and scheduled travel plans;

11          WHEREAS, the Parties believe it would be appropriate to set a briefing schedule that

12 allows additional time to prepare opposition and reply papers and additional time after submission

13 of reply papers for the Court to consider the Parties’ briefing prior to hearing on the motions;

14          WHEREAS, the briefing schedule proposed by the Parties is intended to provide time for

15 both Parties to adequately prepare for the dispositive motions;

16          WHEREAS, the Parties believe, in good faith, that the requested schedule modifications

17 will allow this case to proceed efficiently and with a lesser burden on the Parties and the Court,

18 while still expeditiously preparing the matter for trial;

19          WHEREAS, the expert testimony provided in the case has revealed a number of technical

20 issues that would require explanations to prove/disprove in the dispositive motions;

21          WHEREAS, the Parties would benefit from an increase in the page limits for the

22 dispositive filings in order to address all the technical issues raised by the experts in their

23 depositions;

24          WHEREAS, the Parties respectfully submit that these facts constitute good cause for the

25 requested extension.

26                                             STIPULATION

27          NOW THEREFORE, IT IS HEREBY STIPULATED, between the Parties, subject to this

28 Court’s approval, the following:

                                                        3
                  STIPULATION AND ORDER TO CONTINUE DISPOSITIVE MOTION DEADLINES
 1         (1)      The Parties request that the following dates be modified and/or established set forth

 2 in the chart below:

 3                        EVENT                      CURRENT DATE              PROPOSED DATE
 4        Last day to file dispositive motions             12/14/18           01/11/19
 5        Deadline to file oppositions to                  12/28/18           02/01/19
          dispositive motions
 6
          Deadline to file replies to                       1/4/19            02/15/19
 7        oppositions
 8        All dispositive motions hearing date             01/11/19           03/08/2019
 9                                                                            or any available date
                                                                              thereafter based on the
10                                                                            Court calendar
11
           and,
12

13         (2)      The Parties request that the page limit be increased as follows:

14
                       DOCUMENT                      CURRENT LIMIT             PROPOSED LIMIT
15
          Memoranda of Points and                             20              30
16        Authorities ISO of Motion

17        Memoranda of Points and                             20              30
          Authorities ISO of Opposition
18
          Replies                                             10              15
19

20         IT IS SO STIPULATED.

21 DATED: December 6, 2018               MEYERS, NAVE, RIBACK, SILVER & WILSON
22                                       By:        /s/ Shiraz D. Tangri
                                             Shiraz D. Tangri
23                                           Attorneys for Defendant CITY OF VACAVILLE
24 DATED: December 6, 2018               LAW OFFICE OF DAVID J. WEINSOFF
                                         LAW OFFICE OF JACK SILVER
25
                                         By:          /s/ Jack Silver
26                                             David J. Weinsoff
                                               Jack Silver
27
                                               Attorneys for Plaintiff CALIFORNIA RIVER WATCH
28 3083613.3

                                                       4
                  STIPULATION AND ORDER TO CONTINUE DISPOSITIVE MOTION DEADLINES
 1                                                   ORDER

 2         This Court, having received and reviewed the Stipulation of the Parties referenced

 3 immediately above, and finding good cause therefore,

 4         IT IS HEREBY ORDERED THAT,

 5         (1)      The extensions requested in the below chart be granted:

 6                        EVENT                      CURRENT DATE              PROPOSED DATE
 7        Last day to file dispositive motions            12/14/18            01/11/19
 8        Deadline to file oppositions to                 12/28/18            02/01/19
          dispositive motions
 9

10        Deadline to file replies to                      1/4/19             02/15/19
          oppositions
11
          All dispositive motions hearing date            01/11/19            03/08/2019
12

13
           and,
14
           (2)      The page limits are increased as follows:
15
                       DOCUMENT                     CURRENT LIMIT             PROPOSED LIMIT
16
          Memoranda of Points and                               20            30
17        Authorities ISO of Motion

18        Memoranda of Points and                               20            30
          Authorities ISO of Opposition
19
          Replies                                               10            15
20

21

22         IT IS SO ORDERED

23

24 DATED: December 11, 2018.

25

26                                               UNITED STATES DISTRICT JUDGE

27

28


                  STIPULATION AND ORDER TO CONTINUE DISPOSITIVE MOTION DEADLINES
